Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered August 24, 2009, which, insofar as appealed from, granted the motion of defendant Blickmeyer & Siebelits, Inc. (B & S) and the cross motion of defendant Meadowbrook Farms, Inc. (Meadowbrook) for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
Plaintiff s decedent was struck and killed by a truck owned *526by defendant GT Acquisition 1 Corporation and driven by defendant Vives. Plaintiff commenced this action against, inter alia, B & S and Meadowbrook on the theory that the Meadow-brook truck was double parked on the road and caused an obstruction to Vives’ view thereby contributing to the accident.
B & S and Meadowbrook met their prima facie burden of establishing their entitlement to summary judgment by submitting Vives’ deposition testimony that there was nothing obstructing his view prior to the accident. In opposition, plaintiff failed to raise a triable issue of fact. Although Vives initially testified that he could not recall if there was an obstruction to his right, in response to a more specific question, he clarified that his vision had not been blocked.
The motion court properly disregarded the uncertified police report and unauthenticated photographs as they constituted inadmissible hearsay (see Coleman v Maclas, 61 AD3d 569 [2009]). While hearsay statements may be used to oppose a summary judgment motion, such evidence is insufficient to warrant a denial of the motion where it is the only evidence submitted in opposition (see Briggs v 2244 Morris L.P., 30 AD3d 216 [2006]). Here, the hearsay reports were the only evidence in support of the claim that Vives’ vision was obstructed.
We have considered plaintiffs remaining contentions and find them unavailing. Concur-Tom, J.P., Saxe, Friedman, Nardelli and Catterson, JJ.